Citation Nr: 0006786	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  96-45 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1962 to 
January 1967.  

This matter initially came to the Board of Veteran's Appeals 
(Board) on appeal of a July 1996 rating decision of the RO 
which determined that no new and material evidence had been 
submitted to reopen the veteran's claims of service 
connection for hypertension and a low back disorder.  

In September 1997, this matter was remanded for additional 
development of the record.  The Board subsequently reopened 
the veterans' claims and remanded for additional development 
in June 1999.  Consequently, the issues on appeal are as 
stated on the preceding page.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  No competent evidence has been presented to show that the 
veteran has current disability manifested by hypertension or 
low back disability due to disease or injury which was 
incurred in or aggravated by service.  



CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims of service connection for hypertension and a low back 
disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (Court) 
has further defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for hypertension is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

A careful review of the veteran's service medical records 
shows that, in April 1963, the veteran was treated for low 
back pain with associated spasm and tenderness of the left 
paralumbar muscle and slight limitation of motion.  At that 
time, the impression was that of muscle strain.  In August 
1963, the veteran was treated for lumbar strain and was given 
a light duty profile for one week.  

The veteran presented for treatment of recurrent low back 
pain in September 1963 and was once again given a light duty 
profile for one week.  It was also noted at that time that 
the veteran had been involved in a motor vehicle accident one 
year ago.  X-ray studies performed at the time revealed no 
evidence of bone or joint abnormalities.  The final diagnosis 
was that of low back strain.  In October 1965, the veteran 
reported that he had injured his back the previous day while 
lifting a filing cabinet.  The final impression was that of 
acute back strain.  In July 1966, the veteran was noted to be 
experiencing right parasacral pain increased with movement.  
He was diagnosed as having a sacral strain.  

The report of separation examination conducted in December 
1966 was negative for findings relative to a low back 
disorder.  That same report, however, included an initial 
blood pressure reading of 136/98 and details of a three-day 
blood pressure check resulting in readings of 132/92, 126/88 
and 130/90.  The medical history portion of the separation 
examination report included a notation to the effect that 
there were no symptoms of elevated blood pressure.  

The veteran was afforded a VA examination in May 1986.  At 
that time, he reported that he had high blood pressure when 
he was discharged from service and was presently being 
treated for such condition through a private physician.  With 
regard to his lower back, the veteran stated that he had 
injured it several times in service and essentially reinjured 
it approximately once a year.  The examination resulted in a 
diagnosis of essential hypertension, incompletely treated and 
inadequately controlled, and a back condition.  An x-ray 
study of the lumbar spine showed hypertrophic lipping with 
slight narrowing posteriorly to L-5, S-1, but no evidence of 
acute injury or slippage.  

Private treatment reports submitted in support of the 
veteran's claim from John Morrison, Jr., M.D., document 
treatment for hypertension as early as March 1985.  VA 
outpatient reports include a notation dated in August 1996 
that the veteran had reported that, since he had been 
treating his hemorrhoids, his back pain had cleared and that, 
consequently, he had discharged himself from back school.  

As noted in the most recent Board remand, the veteran was 
afforded a personal hearing before a Member of the Board in 
September 1997.  At that time, he testified that within one 
year of his separation from service, he underwent an 
employment physical examination with the Roanoke Police 
Department which revealed elevated blood pressure readings.  
Although he couldn't recall the exact date when he first 
began to receive treatment for his low back condition after 
service, he stated that he was receiving treatment at least 
as early as 1974.  He further testified that he tended to 
self-treat himself for problems that he currently experienced 
with his back.  The Board notes that, in July 1999 in 
compliance with the Board's directives, the RO contacted the 
veteran in an attempt to obtain any records of treatment 
associated with his hypertension and low back disorder or any 
other information supportive of his claims; however, the 
veteran failed to respond to the RO's inquiry.  

Although the veteran has submitted sufficient evidence to 
demonstrate that he currently suffers from disability 
manifested by essential hypertension and low back disability, 
no competent evidence has been submitted to support his lay 
assertions that either of these disabilities is due to a 
disease or injury which was incurred in or aggravated by 
service.  The veteran, as a lay person, is not competent to 
offer an opinion as to questions of medical diagnosis or 
causation presented in this case.  See Espiritu v. Brown, 2 
Vet. App. 492 (1992).  

In the absence of medical evidence to show that the veteran 
suffers from current disability manifested by hypertension or 
low back disability due to disease or injury which was 
incurred in or aggravated by service, the Board must conclude 
that the veteran has failed to meet his initial burden of 
producing evidence of well-grounded claims of service 
connection.  Hence, service connection must be denied.  

If a well-grounded claim has not been submitted, VA does not 
have a statutory duty to assist the veteran in developing 
facts pertinent to his claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a veteran of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that another remand is not required in this 
case as compliance with the mandates of 38 U.S.C.A. § 5103(a) 
has been previously achieved.  



ORDER

Service connection for hypertension and a low back disorder 
is denied, as well-grounded claims have not been presented.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

